IN THE SUPREME COURT OF PENNSYLVANIA

IN THE MATTER OF                           :   No. 1313 Disciplinary Docket No. 3
                                           :
JESSE RAYMOND RUHL                         :   No. 144 DB 2007
                                           :
                                           :   Attorney Registration No. 55798
                                           :
PETITION FOR REINSTATEMENT                 :   (Philadelphia)

                                        ORDER


PER CURIAM
      AND NOW, this 9th day of April, 2018, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).